DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2012/0090099), and in view of Clayton (US 2019/0153648).
Regarding claim 1, Kim figures 1-5 teach a washing machine, comprising: 
a washing tub (40 drum) configured to receive laundry; 
a detergent supply that defines an inner space (70 detergent box) configured to accommodate a laundry detergent and that is configured to supply the laundry detergent to the washing tub.[0047-52]
Kim teaches the control unit 120 receives size data of the laundry from a user and predicts the amount of contamination based on the size data of the laundry received from the user thereby reading a 
Kim teaches the control unit 120 receives the purpose data of the laundry transmitted from the input unit 110 and controls driving of the motor 50 to rotate the drum 40, thereby detecting a weight of the laundry.  Then, the control unit 120 predicts an amount of the contamination of the laundry based on the detected weight of the laundry. Kim teaches the control unit 120 judges kinds of detergents based on the kind and material of the laundry and the kind and amount of contamination and determines amounts of the detergents based on the kind and material of the laundry and the amount of contamination thereby reading on to determine an input quantity of the laundry detergent based on the load of the laundry and the contamination level of the laundry.[0079][0119]
Kim is silent to a touch screen configured to output a graphic object corresponding to a washing related function which is executable in the washing tub; and wherein the control unit controls the touch screen to display a graphic object corresponding to the input quantity of the laundry detergent.
Clayton is directed towards a laundry treating appliance having a user interface wherein figure 6 teaches the user interface can be a touchscreen. Clayton further teaches memory 98 can further include a set of graphical files 98G which can be displayed on the user interface 96 in a variety of contexts. [0049-52]  Clayton teaches the selection screen 151 can also include a set of icons 160 representing various functions which can be implemented by the washing machine 10.  The set of icons 160 can further include a first icon 161 labeled with "Chamber 1" representing the bulk reservoir 69 and a second icon 162 labeled with "Chamber 2" representing the bulk dispensing cartridge 100.[0072-73]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a touch screen to output a graphic object as taught in Clayton in the washing machine of Kim so that information regarding the state of a component in the appliance such as the dispensing reservoirs can be communicated to a user in real time through the use of dynamic icons, as well as an improvement in accessibility to change or select a parameter related to that component by way of interacting directly with the dynamic icons.[0108]
Regarding claim 2, Clayton teaches the displayed icons related to the reservoirs 69, 100 can be determined repeatedly by the controller 95.  Repeatedly can include continuously or at specific time intervals such as including, but not limited to within a range of every 5 seconds to every 15 minutes.  Repeatedly can also include at the beginning of any number of cycles of operation including at the beginning of each cycle of operation.  Additionally, the controller 95 can repeatedly determine the user-selected parameter selections such as the detergent concentration 182 or status 180, and the washing machine 10 can thus be operated according to a user-selected treating cycle and the determined user-selected parameter selections thereby suggesting the touch screen is configured to display a first graphic object at a time point at which the input quantity of the laundry detergent is determined;  and display a second graphic object associated with the first graphic object while the laundry detergent is supplied into the washing tub.[0085]
Regarding claim 3, Clayton teaches the displayed icons related to the reservoirs 69, 100 can be determined repeatedly by the controller 95.  Repeatedly can also include at the beginning of any number of cycles of operation including at the beginning of each cycle of operation thereby suggesting the second graphic object comprises an image that is configured to change based on an amount of the laundry detergent supplied into the washing tub.[0085]
Regarding claim 4, Kim teaches the control unit 120 receives the purpose data of the laundry transmitted from the input unit 110 and controls driving of the motor 50 to rotate the drum 40, thereby detecting a weight of the laundry.  Then, the control unit 120 predicts an amount of the contamination of the laundry based on the detected weight of the laundry. Kim further teaches detergent amount adjustment unit (not shown) adjusts amounts of the detergents stored in the detergent box 70, and then discharges the adjusted amounts of the detergents to the outside of the detergent box 70 thereby suggesting the control unit is configured to determine an initial input quantity of the laundry detergent based on the load of the laundry, and determine whether to additionally supply the laundry detergent to the washing tub based on the contamination level of the laundry.[0055][0079-80]
Regarding claim 5, Kim claim 10 states the determination of the operating course includes determining at least one of an amount of wash water, a washing time, an RPM and an operation factor of a motor during washing, a washing temperature, a frequency of times of rinsing, an amount of rinse water, a spin-drying velocity, and a spin-drying time based on the material of the laundry and the kind and amount of contamination thereby suggesting the control unit is configured to change a washing stroke based on the input quantity of the laundry detergent, the load of the laundry, and the contamination level of the laundry. 
Regarding claim 6, Clayton teaches touchscreen 150 can include a status screen 351 to be displayed during the cycle of operation.  The status screen 351 can include a variety of indicators 360, including parameters such as temperature, spin speed, cycle duration, or time remaining until the current cycle of operation is completed thereby suggesting the control unit is configured to output screen information corresponding to the changed washing stroke on the touch screen.[0101]
Regarding claim 7, Clayton teaches in figure 8 a first subscreen 151A is shown which can be displayed to a user upon selecting the "Chamber 1" icon 161 of FIG. 6.  The first subscreen 151A illustrates parameter selections which can be selected by a user, illustrated as a status 180 of the bulk reservoir 69 as well as a concentration 182 of treating chemistry to be supplied from the bulk reservoir 69; non-limiting parameters which can be selected include "Deactivate," "Activate," "Set Detergent Concentration," or "Change Detergent Concentration" thereby reading the control unit is configured to change a quantity of the laundry detergent to be supplied to the washing tub in response to a touch input applied to the graphic object corresponding to the input quantity of the laundry detergent.[0080]
Regarding claim 8, Clayton teaches the controller can determine the status of either or both of the bulk reservoir 69 and bulk dispensing cartridge 100 via one or more indicators, sensors, or the like. Clayton further teaches the controller 95 can operate the user interface 96 such that the touchscreen 150 can selectively display first or second icons 161, 162 based on the determined status of the reservoirs 69, 100 thereby reading on a sensor configured to detect a remaining quantity of the laundry detergent in the detergent supply, wherein the control unit is configured to output information related to the remaining 
Regarding claim 9, Clayton teaches upon a determined status by the controller 95, the controller 95 can operate the user interface 96 such that the touchscreen 150 can selectively display first or second icons 161, 162 based on the determined status of the reservoirs 69, 100.  Upon user selection of one of the first or second icons 161, 162, the touchscreen 150 can display alternate selection screens such as the subscreens 151A, 151B which include user-selectable parameter selections related to the bulk reservoir or cartridge 69, 100 thereby suggesting the washing machine of Kim in view of Clayton based on the input quantity of the laundry detergent and the remaining quantity of the laundry detergent, determine whether the laundry detergent is insufficient to be supplied into the washing tub, and determine whether to continue a washing stroke based on the determination of whether the laundry detergent is insufficient to be supplied into the washing tub.[0085]
Regarding claim 10, Kim teaches proper amounts of detergents according to the kind and amount of contamination of the laundry are supplied based on the purpose data of the laundry, thereby preventing use of excessive amounts of the detergents and preventing poor washing effects due to insufficient amounts of the detergents thereby suggesting the control unit of Kim in view of Clayton based on the remaining quantity of the laundry detergent being greater than or equal to a reference value, supply the input quantity of the laundry detergent to the washing tub to continue a washing stroke of the washing tub;  and control the touch screen to output a notification for adding the laundry detergent after completion of the washing stroke.[0187]
Regarding claim 11, Kim teaches proper amounts of detergents according to the kind and amount of contamination of the laundry are supplied based on the purpose data of the laundry, thereby preventing use of excessive amounts of the detergents and preventing poor washing effects due to insufficient amounts of the detergents thereby suggesting the control unit of Kim in view of Clayton stops a washing stroke of the washing tub based on the remaining quantity of the laundry detergent being less than a reference value.[0187]
Regarding claim 20, Kim teaches proper amounts of detergents according to the kind and amount of contamination of the laundry are supplied based on the purpose data of the laundry, thereby preventing use of excessive amounts of the detergents and preventing poor washing effects due to insufficient amounts of the detergents thereby suggesting the control unit of Kim in view of Clayton based on a determination that the laundry detergent is sufficient to be supplied into the washing tub, supply the input quantity of the laundry detergent to the washing tub.[0187]
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2012/0090099) and Clayton (US 2019/0153648), as applied to claim 11, and in view of Kim (US 2012/0056827)
Regarding claim 12, Kim teaches proper amounts of detergents according to the kind and amount of contamination of the laundry are supplied based on the purpose data of the laundry, thereby preventing use of excessive amounts of the detergents and preventing poor washing effects due to insufficient amounts of the detergents.[0187]
The washing machine of Kim in view of Clayton is silent  a proximity sensor to detect a user's proximity to the washing machine. 
Kim 827 is directed towards a washing machine wherein sensor 50 receives a variety of sensor information associated with the operation of the washing machine 1, senses whether or not a user approaches the washing machine 1, and transmits the sensed result to the controller 52.[0124]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a sensor as taught in Kim 827 as it is difficult for a user to recognize information regarding various states of the washing machine only using a display, the user needs to observe a wash cycle or pause a wash cycle and directly check the state of the machine.[0009]
Therefore the washing machine of Kim in view of Clayton and Kim 827 suggests in response to the proximity sensor detecting the user's proximity after the washing stroke of the washing tub is stopped, output, to the touch screen, screen information for adding the laundry detergent into the detergent supply. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2012/0090099), Clayton (US 2019/0153648), and Kim (US 2012/0056827), as applied to claim 12, and in view of Kim (US 2015/0299927)
Regarding claim 13, the washing machine of Kim 099, Clayton, and Kim 827 is silent to a communication unit configured to perform communication with a user terminal, wherein the control unit is configured to, in response to the proximity sensor detecting the user’s proximity after the washing stroke of the washing tub is stopped, control the communication device to transmit a control signal to the user terminal to display a screen related to a purchase of the laundry detergent through a user feedback on the user terminal.
Kim 927 is directed towards a washing machine with a remote controller 590 is a separate device from the washing machine 1 for receiving user instructions to control operation of the washing machine 1 and forwarding the instructions to the washing machine 1 at or beyond a certain distance to the washing machine 1.[0124]
It would have been obvious to provide a remote controller as taught in Kim 927 to allow communication between the washing machine and use beyond a certain distance to the washing machine 1.[0124]
Therefore the washing machine of Kim 099, Clayton, Kim 827, and Kim 927 suggests a communication unit configured to perform communication with a registered user terminal, wherein the control unit transmits a control signal for outputting a screen related to a purchase of the laundry detergent based on a user feedback to the registered user terminal, in response to the user's proximity being detected after the washing stroke of the washing tub is stopped.
Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clayton (US 2019/0153648), and in view of Kim (US 2012/0090099).
Regarding claim 14, Clayton teaches a method for operating a washing machine having a touch screen.  Clayton teaches the controller 95 can operate the user interface 96 such that the touchscreen 150 can selectively display first or second icons 161, 162 based on the determined status of the reservoirs 69, 
Clayton is silent to detecting a load of laundry received in a washing tub of the washing machine and a contamination level of the laundry based on an input of a washing start command;  determining an input quantity of laundry detergent to be supplied into the washing tub based on the load and the contamination level.  
Kim is directed towards a control method of a washing machine wherein the control unit 120 receives size data of the laundry from a user and predicts the amount of contamination based on the size data of the laundry received from the user thereby reading a control unit configured to detect a load and contamination level of laundry in response to an input of a washing start command.[0111]
Kim teaches the control unit 120 receives the purpose data of the laundry transmitted from the input unit 110 and controls driving of the motor 50 to rotate the drum 40, thereby detecting a weight of the laundry.  Then, the control unit 120 predicts an amount of the contamination of the laundry based on the detected weight of the laundry. Kim teaches the control unit 120 judges kinds of detergents based on the kind and material of the laundry and the kind and amount of contamination and determines amounts of the detergents based on the kind and material of the laundry and the amount of contamination thereby reading on to determine an input quantity of the laundry detergent accommodated in the detergent supplying unit based on the detected load and contamination level.[0079][0119]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a process as taught in Kim in the method for operating a washing machine of Clayton to correctly recognize various kinds of contamination thus reducing washing efficiency and utility.[0010]
Regarding claim 15, Clayton teaches the displayed icons related to the reservoirs 69, 100 can be determined repeatedly by the controller 95.  Repeatedly can include continuously or at specific time 
Regarding claim 16, Clayton teaches the displayed icons related to the reservoirs 69, 100 can be determined repeatedly by the controller 95.  Repeatedly can also include at the beginning of any number of cycles of operation including at the beginning of each cycle of operation thereby suggesting displaying the second graphic object comprises changing an image on the touch screen based on an amount of the laundry detergent supplied into the washing tub.[0085]
 Regarding claim 17, Clayton teaches the controller can determine the status of either or both of the bulk reservoir 69 and bulk dispensing cartridge 100 via one or more indicators, sensors, or the like. Clayton further teaches the controller 95 can operate the user interface 96 such that the touchscreen 150 can selectively display first or second icons 161, 162 based on the determined status of the reservoirs 69, 100 thereby reading on detecting, by a sensor, a remaining quantity of the laundry detergent in a detergent supply;  and outputting information related to the remaining quantity of the laundry detergent on the touch screen in response to the input of the washing start command.[0084-85]
Regarding claim 18, Clayton teaches upon a determined status by the controller 95, the controller 95 can operate the user interface 96 such that the touchscreen 150 can selectively display first or second icons 161, 162 based on the determined status of the reservoirs 69, 100.  Upon user selection of one of the first or second icons 161, 162, the touchscreen 150 can display alternate selection screens such as the subscreens 151A, 151B which include user-selectable parameter selections related to the bulk reservoir or cartridge 69, 100 thereby suggesting the washing machine of  Clayton in view of Kim compares the remaining quantity of the laundry detergent to a reference value;  based on the remaining quantity of the laundry detergent being greater than or equal to the reference value, supplying the input quantity of the laundry detergent to the washing tub to continue a washing stroke;  and controlling the touch screen to output a notification to add the laundry detergent after completion of the washing stroke.[0085]
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clayton (US 2019/0153648) and Kim (US 2012/0090099), as applied to claim 18, and in view of Kim (US 2012/0056827)
Regarding claim 18, Kim 099 teaches proper amounts of detergents according to the kind and amount of contamination of the laundry are supplied based on the purpose data of the laundry, thereby preventing use of excessive amounts of the detergents and preventing poor washing effects due to insufficient amounts of the detergents.[0187]
The washing machine of Clayton in view of Kim 099 is silent a proximity sensor to detect a user's proximity to the washing machine. 
Kim 827 is directed towards a washing machine wherein sensor 50 receives a variety of sensor information associated with the operation of the washing machine 1, senses whether or not a user approaches the washing machine 1, and transmits the sensed result to the controller 52.[0124]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a sensor as taught in Kim 827 as it is difficult for a user to recognize information regarding various states of the washing machine only using a display, the user needs to observe a wash cycle or pause a wash cycle and directly check the state of the machine.[0009]
Therefore the washing machine of Clayton in view of Kim 099 and Kim 827 suggests detecting, by a proximity sensor, a user's proximity to the washing machine after the washing stroke of the washing tub is stopped; and in response to detecting the user's proximity after the washing stroke of the washing tub is stopped, outputting, to the touch screen, screen information to add the laundry detergent into the detergent supply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711